Citation Nr: 0813464	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  05-09 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disorder, to include as secondary to a service-
connected left knee disability.

2.  Entitlement to an increased evaluation for service-
connected degenerative arthritis, left knee, with limitation 
of motion, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for service-
connected post-operative residuals, meniscectomy, left knee 
with instability, currently evaluated as 10 percent 
disabling.

4.  Entitlement to a compensable evaluation for service-
connected unstable left ankle.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to March 
1990.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (RO).

The issues of entitlement to service connection for a right 
knee disorder, to include as secondary to a service-connected 
left knee disability, entitlement to an increased evaluation 
for service-connected degenerative arthritis, left knee, with 
limitation of motion, currently evaluated as 10 percent 
disabling, entitlement to an increased evaluation for 
service-connected post-operative residuals, meniscectomy, 
left knee with instability, currently evaluated as 10 percent 
disabling, and entitlement to a compensable evaluation for 
service-connected unstable left ankle are addressed in the 
Remand portion of the decision below and are remanded to the 
RO via the Appeals Management Center, in Washington, DC.


FINDINGS OF FACT

1.  A February 2003 rating decision denied the veteran's 
claim of entitlement to service connection for a right knee 
disorder.

2.  Evidence associated with the claims file since the 
February 2003 rating decision was not of record at the time 
of the February 2003 decision and relates to an unestablished 
fact necessary to substantiate the veteran's claim of 
entitlement to service connection for a right knee disorder, 
to include as secondary to a service-connected left knee 
disability.


CONCLUSION OF LAW

The evidence received since the February 2003 rating decision 
is new and material, and the claim of entitlement to service 
connection for a right knee disorder, to include as secondary 
to a service-connected left knee disability, is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has issued 
regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2007).  Without deciding whether the 
notice and development requirements of the VCAA have been 
satisfied in the present case, this law does not preclude the 
Board from adjudicating the issue involving the veteran's 
right knee disorder as the Board is taking action favorable 
to the veteran by reopening the veteran's claim of 
entitlement to service connection for a right knee disorder, 
to include as secondary to a service-connected left knee 
disability.  As such, this decision poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).

An unappealed rating decision in August 1991 denied the claim 
of entitlement to service connection for a right knee 
disorder on the basis that the medical evidence of record did 
not identify any chronic disability.  Subsequently, a July 
1995 rating denied the claim on the basis that it was not 
well grounded.  This was in turn followed by a March 2001 
rating decision that denied the veteran's claim to reopen the 
issue of entitlement to service connection for a right knee 
disorder on the basis that relevant new medical evidence had 
not been received.  Finally, a February 2003 rating decision 
denied the veteran's claim to reopen the issue of entitlement 
to service connection for a right knee disorder on the basis 
that the evidence did not show any link between the veteran's 
right knee arthritis and any injury or disease process during 
active military service.  The relevant evidence of record at 
the time of the February 2003 rating decision consisted of 
the veteran's service medical records, VA medical records 
dated from October 1994 to December 2002, a March 1991 
private medical report, and an October 2002 letter from a 
private physician.

The veteran did not file a notice of disagreement after the 
February 2003 rating decision.  Therefore, the February 2003 
rating decision is final based on the evidence then of 
record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2007).

A finally decided claim will be reopened in the event that 
new and material evidence is presented.  38 U.S.C.A. § 5108.  
"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.

In August 2003, a claim to reopen the issue of entitlement to 
service connection for a right knee disorder, to include as 
secondary to a service-connected left knee disability, was 
received.  The relevant evidence of record received since the 
February 2003 rating decision includes VA medical records 
dated from November 2002 to December 2006, private medical 
records dated in September 2002 and June 2004, and a 
transcript of a March 2008 hearing before the Board.  All of 
the relevant evidence received since the February 2003 rating 
decision is "new" in that it was not of record at the time 
of the February 2003 decision.  In addition, VA medical 
records dated in November 2002 and July 2003 state that the 
veteran fell and injured her right knee due to left knee and 
ankle instability.  Accordingly, these VA medical records 
provide evidence that the veteran's currently diagnosed right 
knee disorder was caused or aggravated by a service-connected 
disability.  Furthermore, the issue of service connection for 
a right knee disorder secondary to a left knee disability has 
never been addressed by the RO, which has instead only 
considered the claim on the basis of direct service 
connection.  Therefore, the November 2002 and July 2003 VA 
medical records raise a reasonable possibility of 
substantiating the veteran's claim.  38 C.F.R. § 3.156(a).  
Accordingly, the veteran's claim of entitlement to service 
connection for a right knee disorder, to include as secondary 
to a service-connected left knee disability, is reopened.


ORDER

As new and material evidence has been submitted, the claim of 
entitlement to service connection for a right knee disorder, 
to include as secondary to a service-connected left knee 
disability, is reopened; to this extent the appeal is 
allowed.


REMAND

The medical evidence of record includes multiple reports of 
right knee complaints, symptoms, and diagnoses dating from 
military service to December 2006.  These include in-service 
complaints, including a statement on the veteran's December 
1989 retirement medical examination report that the veteran 
experienced a right knee disorder which was "still 
symptomatic" and for which follow-up was recommended through 
a VA medical facility.  The medical evidence also shows that 
the veteran was treated for right knee complaints in March 
1991, a date within 1 year of her separation from active 
military service.  Furthermore, the medical evidence of 
record shows that the veteran's right knee complaints and 
symptoms have continued since separation from military 
service and that there are current diagnoses of right knee 
arthritis and degenerative joint disease.  Accordingly, the 
medical evidence of record shows that the veteran had 
in-service manifestations of a right knee disorder, has a 
currently diagnosed right knee disorder, and the medical 
evidence of record indicates that the currently diagnosed 
right knee disorder may be related to an in-service injury or 
a service-connected disability.  As such, a medical 
examination is in order to determine the etiology of the 
veteran's currently diagnosed right knee disorder.  38 C.F.R. 
§§ 3.159, 3.326 (2007); see Littke v. Derwinski, 1 Vet. App. 
90, 93 (1990).

VA is generally required to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A(a) (West 2002).  This duty to 
assist includes the conduct of a thorough and comprehensive 
medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 
(1995).  Where the available evidence is too old for an 
adequate evaluation of the veteran's current condition, VA's 
duty to assist includes providing a new examination.  
Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).

In this case, the veteran last underwent a comprehensive VA 
examination for her left knee disabilities in November 2003, 
over 4 years ago, and for her left ankle disability in June 
2006, approximately 2 years ago.  The transcript of the March 
2008 hearing before the Board shows that the veteran reported 
that these disabilities had increased in severity since those 
dates.  The Board therefore concludes that additional VA 
examinations are needed to provide a current picture of the 
service-connected disabilities at issue on appeal.  38 C.F.R. 
§§ 3.326, 3.327 (2007).

Accordingly, the case is remanded for the following actions:

1.	The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006) and Vazquez-Flores 
v. Peake, No. 05-0355, (U.S. Vet. App. 
January 30, 2008).

2.	The RO must make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an orthopedic 
examination to determine the etiology 
of her right knee disorder and the 
current severity of her service-
connected left knee and ankle 
disabilities.  The claims folder and a 
copy of this remand must be made 
available to the examiner for review in 
conjunction with the examination.  All 
indicated testing must be conducted, 
including a thorough orthopedic 
examination of the right knee, left 
knee, and left ankle.  The examiner 
must record pertinent complaints, 
symptoms, and clinical findings, to 
include whether ankylosis or 
instability exists in any joint, and if 
so, to what degree.  The orthopedic 
examiner must conduct range of motion 
studies on the right knee, left knee, 
and left ankle, to specifically include 
flexion and extension of the knees, and 
plantar flexion, dorsiflexion, 
abduction, adduction, inversion, and 
eversion of the left ankle.  If there 
is clinical evidence of pain on motion, 
the orthopedic examiner must indicate 
the degree of motion at which such pain 
begins.  The examiner must also state 
whether there is dislocated or removed 
semilunar cartilage, impairment of the 
tibia and fibula, or genu recurvatum of 
either knee.  If left ankle limitation 
of motion is found, the examiner must 
state whether it is best described as 
marked, moderate, or less than 
moderate.  Any astragalectomy or 
malunion of the os calcis or astragalus 
must also be noted.  Then, after 
reviewing the veteran's complaints and 
medical history, the orthopedic 
examiner must render an opinion as to 
the extent to which the veteran 
experiences functional impairments, 
such as weakness, excess fatigability, 
incoordination, or pain due to repeated 
use or flare-ups, etc.  Objective 
evidence of loss of functional use can 
include the presence or absence of 
muscle atrophy and/or the presence or 
absence of changes in the skin 
indicative of disuse due to a service-
connected disability.  The examiner 
must also provide an opinion on whether 
the veteran's complaints of pain and 
any demonstrated limitation of motion 
are supported by the objective evidence 
of left knee and left ankle pathology.  
Finally, the examiner must provide an 
opinion as to whether any right knee 
disorder found is related to military 
service or to a service-connected 
disability, to specifically include the 
left knee and left ankle disabilities.  
A complete rationale for all opinions 
must be provided.  The report prepared 
must be typed.

3.	The RO must notify the veteran that it 
is her responsibility to report for any 
VA examination scheduled, and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 
(2007).  In the event that the veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also 
be indicated whether any notice that 
was sent was returned as undeliverable.  
Copies of all documentation notifying 
the veteran of any scheduled VA 
examination must be placed in the 
veteran's claims file.

4.	The RO must then readjudicate the claim 
and, thereafter, if the claim on appeal 
remains denied, the veteran and her 
representative must be provided a 
supplemental statement of the case.  
After the veteran has had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

No action is required by the veteran until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


